This is a companion case to the case of Crosby v. Chapman, decided at the present term.
The petitioner by writ of habeas corpus in this case attacks the information under which the petitioner was convicted and sentenced upon the same grounds as the information *Page 23 
in the case of Crosby v. Chapman, decided at the present term, was assailed, and upon the authority of that case, this writ of habeas corpus must be dismissed and the petitioner remanded to the custody of the respondent.
It is so ordered.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.